UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7257


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMIE VANCE GRUBBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge.    (3:06-cr-00048-RJC-CH-1; 3:11-cv-00125-
RJC)


Submitted:   December 19, 2013            Decided:   January 7, 2014


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jimmie Vance Grubbs, Appellant Pro Se.        Kimlani M. Ford,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jimmie    Vance   Grubbs      seeks     to   appeal    the   district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion.                     In

civil cases in which the United States or its officer or agency

is a party, parties have sixty days after the entry of the

district court’s final judgment or order to file a notice of

appeal.      Fed. R. App. P. 4(a)(1)(B).                  A district court may

extend the time to file a notice of appeal upon a party’s motion

for an extension filed within thirty days after the expiration

of the original appeal period and a showing of excusable neglect

or    good   cause     warranting    an    extension.        Fed.    R.   App.   P.

4(a)(5)(A); Washington v. Bumgarner, 882 F.2d 899, 900-01 (4th

Cir. 1989).

             Grubbs’ sixty-day appeal period expired on July 16,

2013.     See Fed. R. App. P. 4(a)(1)(B).            Grubbs’ notice of appeal

was filed, at the earliest, on July 30, 2013, outside the sixty-

day appeal period but within the thirty-day excusable neglect

period.      Because Grubbs specifically sought additional time to

file an appeal, we construe Grubbs’ notice of appeal as a Rule

4(a)(5) motion for extension of time.

             Accordingly, we remand this case to the district court

for    the   limited     purpose    of    determining      whether    Grubbs     has

demonstrated     excusable     neglect        or   good   cause    warranting    an



                                          2
extension of the appeal period.     The record, as supplemented,

will then be returned to this court for further consideration.



                                                         REMANDED




                                3